Luke, J.
Upon a former writ of error in this case, this court sustained the judgment of the superior court overruling a general demurrer to the plaintiff’s petition. City of Atlanta v. Petty, 43 Ga. App. 686 (160 S. E. 121). Upon a trial by a jury a verdict was rendered in favor of the defendant, and a judgment entered thereon; and plaintiff’s motion for a new trial being overruled, exception was taken. The original motion for a new trial is not embodied in the record as presented to this court; and the general grounds of the motion are not referred to in the brief of counsel for appellant. Hence those grounds are not required to be considered. .
The motion as amended contains three assignments of error: the first averring that the court failed to submit to the jury one of the issues raised by the petition and supported by the evidence; and the second and third complaining of the court’s refusal to give to the jury certain instructions requested in writing. Convinced by an examination of the record that the court’s charge as a whole sufficiently submitted to the jury every material issue in the case, and warranted the judge in refusing to. give those instructions that were requested in writing, we hold that no reversible error was committed in the particulars alleged.

Judgment affirmed.


Broyles, G. J., concurs. Bloodworih, J., absent on account of illness.